Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-4, 7-8, 10-18 and 20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Travis Dubose (Reg. No. 74,629) on 5/4/2021.

The application has been amended as follows: 

1.	(currently amended)  A computational instance 
a persistent storage that contains: 
	a plurality of configuration item (CI) records corresponding to a set of computing devices disposed within a managed network, a set of software applications configured to execute on the set of computing devices, and a network-based service that is provided by execution of the set of software applications, wherein the managed network is associated with the computational instance, and wherein the persistent storage contains a definition of a service model that represents the set of computing devices, the set of software applications, and relationships therebetween that facilitate providing the network-based service; and
a set of program instructions;
a processor configured to execute the program instructions; and
one or more server devices configured to:
receive, from the managed network, an indication of a change to a CI record of the plurality of CI records, wherein the indication specifies a new value for a field of the CI record,
add, to a flapper candidates table in the persistent storage, the new value for the field of the CI record, wherein the flapper candidates table stores at least one old value for the field of the CI record,
determine, using a flapper detection strategy, flapper strategy data based on the new value for the field of the CI record and at least one old value for the field of the CI record, wherein determining the flapper strategy data comprises: 
	determining an amount of times the value of the field of the CI record has changed during a time period, [[and]] 
	determining whether the amount of times exceeds a threshold, and
	adjusting a confidence level in accordance with whether the amount of times exceeds the threshold, and
determine, based on the flapper strategy data, whether to trigger a re-computation of the service model, wherein determining whether to trigger the re-computation of the service model comprises determining whether the confidence level exceeds a threshold confidence.

2.	(previously presented)  The computational instance of claim 1, wherein the one or more server devices are configured to determine, based on a field type of the field of the CI record, that the flapper detection strategy is applicable to the field of the CI record.

3.	(original)  The computational instance of claim 1, wherein the flapper strategy data comprises a confidence level that is indicative of a level of confidence in results determined using the flapper detection strategy.  



5.	(canceled) 

6.	(canceled)  

7.	(original)  The computational instance of claim 1, wherein the at least one old value comprises a plurality of old values, and wherein determining the flapper strategy data comprises:
identifying, using the plurality of old values for the field of the CI record, a repeating pattern of a set of values; and
determining whether both the new value and a most recent old value of the plurality of old values are part of the set of values.

8.	(original)  The computational instance of claim 1, wherein determining the flapper strategy data comprises determining, using a case-insensitive string comparison, whether a most recent old value of the at least one value and the new value are different representations of the same value.  

9.	(cancelled) 

10.	(previously presented)  The computational instance of claim 1:
wherein the one or more server devices are configured to verify that the CI record is associated with the network-based service, and 
wherein adding the new value to the flapper candidates table comprises adding the new value to the flapper candidates table based on the verifying that the CI record is associated with the network-based service.

11.	(previously presented)  The computational instance of claim 1, wherein the one or more server devices are configured to:
determine, based on notification-helper data in the persistent storage, that the change to the CI record is an un-planned change; and
based at least on the determining that the change to the CI record is an un-planned change, send, to a change management system, an un-planned change notification.  

12.	(previously presented)  A method comprising:
maintaining, by one or more server devices of a computational instance, a persistent storage that contains a plurality of configuration item (CI) records corresponding to a set of computing devices within a managed network, a set of software applications configured to execute on the set of computing devices, and a network-based service that is provided by execution of the set of software applications, and wherein the managed network is associated with the computational instance, wherein the persistent storage contains a definition of a service model that represents the set of computing devices, the set of software applications, and relationships therebetween that facilitate providing the network-based service;
receiving, by the one or more server devices from the managed network, an indication of a change to a CI record of the plurality of CI records, wherein the indication specifies a new value for a field of the CI record, wherein the new value comprises a first list of sub-values;
adding, to a flapper candidates table in the persistent storage, the new value for the field of the CI record, wherein the flapper candidates table stores at least one old value for the field of the CI record, wherein the at least one old value comprises a second list of sub-values;
determining, by the one or more server devices using a flapper detection strategy, flapper strategy data based on the new value for the field of the CI record and at least one old value for the field of the CI record, wherein determining the flapper strategy data comprises comparing the first list of sub-values and the second list of sub-values for equality, ignoring ordering of the sub-values within the first list of sub-values and the second list of sub-values; and


13.	(previously presented)  The method of claim 12, comprising determining, based on a field type of the field of the CI record, that the flapper detection strategy is applicable to the field of the CI record.

14.	(original)  The method of claim 12, wherein the flapper strategy data comprises a confidence level that is indicative of that is indicative of a level of confidence in results determined using the flapper detection strategy.  

15.	(original)  The method of claim 14, wherein determining whether to trigger the re-computation of the service model comprises determining whether the confidence level exceeds a threshold confidence.  

16.	(original)  The method of claim 12, wherein determining the flapper strategy data comprises:
determining an amount of times the value of the field of the CI record has changed during a time period; and
determining whether the amount of times exceeds a threshold.

17.	(original)  The method of claim 12, wherein the at least one old value comprises a plurality of old values, and wherein determining the flapper strategy data comprises:
identifying, using the plurality of old values for the field of the CI record, a repeating pattern of a set of values; and
determining whether both the new value and a most recent old value of the plurality of old values are part of the set of values.



19.	(canceled)  

20.	(currently amended)  An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by one or more server devices of a computational instance of a remote network management platform, cause the one or more server devices to perform operations comprising:
maintaining a persistent storage that contains a plurality of configuration item (CI) records corresponding to a set of computing devices within a managed network, a set of software applications configured to execute on the set of computing devices, and a network-based service that is provided by execution of the set of software applications, and wherein the managed network is associated with the computational instance, wherein the persistent storage contains a definition of a service model that represents the set of computing devices, the set of software applications, and relationships therebetween that facilitate providing the network-based service;
receiving, from the managed network, an indication of a change to a CI record of the plurality of CI records, wherein the indication specifies a new value for a field of the CI record;
adding, to a flapper candidates table in the persistent storage, the new value for the field of the CI record, wherein the flapper candidates table stores at least one old value for the field of the CI record;
determining, using a flapper detection strategy, flapper strategy data based on the new value for the field of the CI record and at least one old value for the field of the CI record, wherein determining the flapper strategy data comprises: 
	determining an amount of times the value of the field of the CI record has changed during a time period, [[and]] 
	determining whether the amount of times exceeds a threshold, and
adjusting a confidence level in accordance with whether the amount of times exceeds the threshold; and
determining, based on the flapper strategy data, whether to trigger a re-computation of the service model, wherein determining whether to trigger the re-computation of the service model comprises determining whether the confidence level exceeds a threshold confidence.




Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.

	Independent Claims 1 and 15, as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 

Claims 1, 12 & 20 are allowed based on the same reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                                                                                                                                              Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449